People v Bretton (2022 NY Slip Op 04558)





People v Bretton


2022 NY Slip Op 04558


Decided on July 13, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 13, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2020-04232
 (Ind. No. 72/19)

[*1]The People of the State of New York, respondent,
vBlair Bretton, appellant.


Mark Diamond, New York, NY, for appellant.
Thomas E. Walsh II, District Attorney, New City, NY (Jacob B. Sher of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Rockland County (Larry J. Schwartz, J.), rendered August 6, 2019, convicting him of criminal sexual act in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted, upon his plea of guilty, of one count of criminal sexual act in the first degree. At sentencing, an order of protection was entered in favor of the complainant.
The defendant's contention that his plea of guilty was not knowingly, intelligently, and voluntarily entered is unpreserved for appellate review, as he did not move to withdraw his plea or otherwise raise this issue before the County Court (see People v Avilacruz, 172 AD3d 1398, 1398). In any event, the defendant's contention is without merit (see People v Lopez, 71 NY2d 662, 666; People v Avilacruz, 172 AD3d at 1398).
The defendant's contentions regarding the order of protection are unpreserved for appellate review (see CPL 470.05[2]; People v Nieves, 2 NY3d 310, 316-317; People v Devore, 202 AD3d 707, 708; People v Shaquan G., 194 AD3d 744). Under the circumstances, we decline to reach these contentions in the exercise of our interest of justice jurisdiction (see CPL 470.15[6][a]; People v Bazelais, 205 AD3d 728; People v Lopez, 200 AD3d 805, 806).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
IANNACCI, J.P., MILLER, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court